UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1183


JAMES JOSEPH OWENS-EL,

                Plaintiff – Appellant,

          v.

STEVEN BRUNSON; MARY JO WILLIAMS; NATALIE VALLANDINGHAM;
PAUL R.A. HOWARD; JOYCE MCBRIDE; DAVID WANNAMAN; PATRICIA
VINES; ISAAC FULWOOD; ATTORNEY GENERAL ERIC HOLDER; U.S.
ATTORNEY ROD J. ROSENSTEIN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-00523-WDQ)


Submitted:   August 30, 2012                 Decided:   September 5, 2012


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Joseph Owens-El, Appellant Pro Se. Larry David Adams,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James    Joseph       Owens-El        appeals     the   district     court’s

order      denying   relief        on    his       complaint      filed   pursuant      to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).           We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by   the    district       court.       Owens-El      v.     Brunson,     No.    1:11-cv-

00523-WDQ     (D.    Md.    Dec.    14,    2012). *          We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




     *
        Assuming that probation officers are law enforcement
officers under the Federal Tort Claims Act (FTCA) and that the
United States has waived its immunity with regard to certain of
their intentional torts, see Ignacio v. United States, 674 F.3d
252, 253 (4th Cir. 2012), Owens-El’s claims under the FTCA are
subject   to  dismissal   because  he  failed  to  exhaust  his
administrative remedies.    See Ahmed v. United States, 30 F.3d
514, 516 (4th Cir. 1994).



                                               2